UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6605


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CERON MONTRELL REED,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.   (3:05-cr-00419-RJC-DCK-1; 3:12-cv-00377-
RJC)


Submitted:   July 21, 2016                 Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ceron Montrell Reed, Appellant Pro Se. Kevin Zolot, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ceron Montrell Reed seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2012) motion as untimely.

We   dismiss     the    appeal   for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

September 15, 2015.         The notice of appeal was filed on April 5,

2016. *    Because Reed failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts     and   legal   contentions     are   adequately   presented   in   the




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                         2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3